i          i      i                                                                              i        i        i




                                    MEMORANDUM OPINION

                                             No. 04-08-00343-CV

                 IN RE SATTERFIELD & PONTIKES CONSTRUCTION, INC.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 13, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original mandamus proceeding, relator Satterfield and Pontikes (“Satterfield”)

complains of three pretrial orders signed by the Honorable Alex W. Gabert, presiding judge of the

229th Judicial District Court, Duval County, Texas: (1) an order denying a motion to consolidate;

(2) an order severing third-party claims; and (3) and an order denying a motion for continuance. To

be entitled to mandamus relief, a relator must show the trial court clearly abused its discretion and

the relator has no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004). We conclude Satterfield has not satisfied these requirements. Accordingly,

the petition for a writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                               PER CURIAM


           1
         This proceeding arises out of Cause No. DC-06-74, styled San Diego Independent School District v. Satterfield
& Pontikes Construction, Inc., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Alex
W. Gabert presiding.